     Case 1-19-46381-nhl          Doc 18-1     Filed 10/21/20    Entered 10/21/20 04:49:10




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NEW YORK


                                                    )
 In re:                                             )     Case No. 1:19-bk-46381 (NHL)
                                                    )     Chapter 7
 MATTHEW C. MAHER,                                  )
                                                    )
          Debtor                                    )
                                                    )
                                                    )
                                                    )
                                                    )


                             DECLARATION OF AUSTIN C. SMITH

I, Austin C. Smith, represent Matthew Maher in this matter:

          1.       I submit this declaration in support of Debtor’s Ex Parte Request for Temporary

Restraining Order the above-entitled matter.

          2.       In September 2020, Mr. Maher contacted me regarding his student debt burden

which totaled $199,656 on the petition he filed in this Court in October 2019 (the “Navient Student

Debts”).

          3.       Navient had been attempted to collect on all of the Student Debts, including

attempts to compromise and settle the balance at a discount. See Exhibit 1.

          4.       I then identified Mr. Maher as a putative member of the action style Homaidan et

al v. Navient Solutions, LLC et al, 1:17-ap-01085 (Bankr. E.D. N.Y.) (hereinafter “Homaidan”)

pending in this Court before the Honorable Elizabeth S. Stong. My co-counsel George Carpinello

and I then filed a motion to supplement to the record of evidence on the motion for a preliminary

injunction and class certification now pending before Judge Stong in Homaidan, at Dkt. 276-277.




                                                   1
     Case 1-19-46381-nhl        Doc 18-1     Filed 10/21/20     Entered 10/21/20 04:49:10




       5.      The Motion to Supplement included sworn testimony from Mr. Maher and the

hearing on that Motion is now scheduled for December 2020.

       6.      Despite the filing of that Motion to Supplement with Mr. Maher’s sworn statement,

Navient has refused to stop its conduct.

       7.      In addition to violating the discharge order entered by this Court and section 524

of Title 11, Navient’s actions also violate the New York City Administrative Code § 5-76-77

(“NYC Code”).

       8.      Under the New York City Administrative Code § 5-77(b)(iv), it is an

unconscionable and deceptive trade practice for a debt collector to contact a debtor more than twice

within a seven-day period.

       9.      Pursuant to the sworn statement of Matthew Maher, Navient has made six calls to

Mr. Maher within the past 48 hours seeking to Collect on the Navient Student Debts.

Navient’s Conduct Merits Emergency Relief

       10.     After being discharged by this Court, Navient informed Mr. Maher that his “loans

were not eligible to be discharged through your bankruptcy.” See Exhibit A to Dec. of Maher.1

       11.     Navient has cynically argued this is what the Supreme Court said in Tennessee

Student Assistance Corp. v. Hood, 541 U.S. 440, 450 (2004) (“Unless the debtor affirmatively

secures a hardship determination, the discharge order will not include a student loan debt.”).




1
  Furthermore, the very act of filing this motion places Mr. Maher within Navient’s counter-class
of debtors who Navient claims defrauded them. See Homaidan, Dkt. 229-2 at 29 (“certain of the
purported Class Members have made similarly false certifications in the obtainment of Tuition
Answer Loans or other direct-to-consumer loans, and such false certifications constitute false
pretenses, a false representation, or actual fraud under 11 U.S.C. § 523(a)(2)(A) . . . such Class
Members caused to be made with intent to deceive, thereby excepting such Tuition Answer Loans
from discharge under 11 U.S.C. § 523(a)(2)(B).”)


                                             2
     Case 1-19-46381-nhl        Doc 18-1     Filed 10/21/20     Entered 10/21/20 04:49:10




       12.     However, as recently stated by the Fifth and Tenth Circuits, the Supreme Court’s

statement was never intended literally. See, e.g., McDaniel v. Navient Solutions LLC, 973 F.3d

1083, 1100 (10th Cir. 2020).

       13.     The Second Circuit too has recognized the fallacy of such a puerile interpretation

and has held that telling debtors their student loans were “not eligible for discharge” is not only

“fundamentally misleading” but it is also “literally false” and is a violation of federal consumer

protection law. See Easterling v. Collecto, Inc., 692 F.3d 229, 235 (2d Cir. 2012).

       14.     It is “literally false” in several ways; most obviously because the term “student

loan” is not a recognized legal category under section 523(a)(8). Mader v. Experian Info. Sols.,

LLC, No. 19 CIV. 3787 (LGS), 2020 WL 264396, at *1 (S.D.N.Y. Jan. 17, 2020) (“[S]ome student

loans are eligible for discharge. The Discharge Order, federal bankruptcy law, bankruptcy and

appellate courts across the country, media outlets, Sallie Mae and Navient all acknowledge this

fact.”). “T]he most important point is that not all student loans are excepted from discharge . . .

[u]nless an educational debt falls within one of these classifications enumerated in § 523(a)(8), it

is dischargeable through the normal bankruptcy process.” McDaniel v. Navient Solutions LLC, 973

F.3d 1083, 1100 (10th Cir. 2020) (citing Jason Iuliano, Meaning of Educational Benefit, 93 AM.

BANKR. L.J. 277, 281–82 (2019).

       15.     And while it is the debtor’s burden to prove undue hardship, it is the creditor’s

burden to prove the debt fits within section 523(a)(8) in the first instance. See In re Renshaw, 222

F.3d 82, 86 (2d Cir. 2000). This is true whether or not the parties agree, and whether or not anyone

even knows: any dischargeable debt is discharged upon entry of the court’s order. See In re

Haroon, 313 B.R. 686, 689 (Bankr. E.D. Va. 2004) (“The failure to seek a dischargeability




                                             3
     Case 1-19-46381-nhl         Doc 18-1      Filed 10/21/20     Entered 10/21/20 04:49:10




determination does not alter the fact that the [student] debt is or is not discharged upon entry of

the discharge order. It merely avoids a judicial declaration of that fact at that time.).2

       16.     Thus, unless and until Navient comes forward with evidence demonstrating that the

Navient Student Debts are non-dischargeable, they are presumed discharged along with all

Maher’s other unsecured consumer debts.

       17.     Navient, however, insists that until a debtor files an adversary proceeding, nothing

called a “student debt” can be discharged. “To Navient, the only way Jimenez could discharge the

debt is through an undue hardship determination . . .[s]ince the Court never declared these debts

an undue hardship, the discharge injunction does not apply to those debts.” Jimenez v. Navient

Solutions LLC, No. 10-80693, 2017 WL 5592260, at *3–4 (Bankr. S.D. Tex. Nov. 20, 2017).3

       18.     But Navient’s position has now been revealed as a shockingly cynical trap.

       19.     Because the moment a debtor like Maher files such an adversary proceeding,

Navient will allege that Maher has committed fraud by attempting to discharge what he




       2
         The District of Connecticut succinctly explained why this must be so by analyzing the
problem as it would exist in post-discharge litigation in state court. “[S]ince a student loan creditor
as a plaintiff in a state court action would have the burden of proving that the debt was viable, it is
not unfair to impose the same burden upon the creditor in bankruptcy court.” In re Keenan, 53
B.R. 913, 916 (Bankr. D. Conn. 1985). In re Keenan, 53 B.R. 913, 916 (Bankr. D. Conn. 1985)
(“debtor is discharged subject to an exception, and one who would bring himself within the
exception must offer evidence to do so. ”) (quoting Hill v. Smith, 260 U.S. 592, 595, 43 S.Ct. 219,
220, 67 L.Ed. 419 (1923) (Holmes, J.).
3
  Navient or one of its subsidiaries has been told this is untrue since at least 1989: “USA’s
suggestion that every debtor with a student loan be required to file a dischargeability complaint . .
.seems a needless waste of the Court's time and of debtors' time and money. Congress intended
Section 523(a)(8)(A) to be self-executing. Only if a question exists as to its application do the
parties need to involve the Court . . .Griffin's Student Loan was effectively discharged under the
provisions of Section 523(a)(8)(A), and that the actions of the USA violated the permanent
injunction imposed upon all creditors under Section 524(a). Griffin is awarded judgment and
damages.” In re Griffin, 108 B.R. 717, 720–21 (Bankr. W.D. Mo. 1989).


                                               4
     Case 1-19-46381-nhl        Doc 18-1     Filed 10/21/20      Entered 10/21/20 04:49:10




acknowledged was non-dischargeable in the promissory note. Attached as Exhibit 2 is a copy of

one of Maher’s promissory notes, which states on page 8 of the note:

       I certify that this loan is a qualified education loan as described in Section 221(d)(1) of
       the Internal Revenue Code of 1986, 26 U.S.C. §221 (d)(1), and that therefore this loan is
       not dischargeable in bankruptcy except pursuant to 11 U.S.C. §523 (a)(8).


       20.     Such a statement is obviously unenforceable under section 524(c), and is otherwise

void against public policy. In re Huang, 275 F.3d 1173, 1177 (9th Cir. 2002) (“It is against public

policy for a debtor to waive the prepetition protection of the Bankruptcy Code. This prohibition of

prepetition waiver has to be the law; otherwise, astute creditors would routinely require their

debtors to waive.”).4

       21.     But more importantly, Navient knows that most bankrupts do not know that.

       22.     Navient has thus immunized itself from the bankruptcy laws of the United States:

if the debtor seeks to discharge the student debt under 523(a)(8), then the debtor has conceded to

fraud under 523(a)(2). Heads Navient wins—tails the debtor loses.

       23.     And this is not wild speculation or some horrible hypothetical—those are the exact

words Navient used in this Court when threatening millions of destitute persons with the

consequences of defying Navient--a corporation that is most often acting simultaneously as an

agent of the federal government and a debt collector for private investors who are seeking to collect

discharged private debt from the same destitute person that also owes bona fide non-dischargeable

educational debt to the US Treasury.



4
  See also Fallick v. Kehr, 369 F.2d 899, 904 (2d Cir. 1966) (“[W]e have no doubt that the
Bankruptcy Act expresses a strong legislative desire that deserving debtors be allowed to get a
fresh start. We agree, as the dissent points out, that an advance agreement to waive the benefits of
the Act would be void.”). Every circuit to have examined this issue has agreed. See In re McCoy,
2016 WL 4268702, at *19-20 (Bankr. E.D. Va. Aug. 11, 2016) (collecting cases).


                                             5
     Case 1-19-46381-nhl        Doc 18-1     Filed 10/21/20      Entered 10/21/20 04:49:10




       24.     But according to Navient, it has “the right and maybe even the obligation” to assert

a counterclaim for fraud under section 523(a)(2) against any debtor who signed such a promissory

note and later tries to argue the debt is not made non-dischargeable under section 523(a)(8).

Navient elaborated on what it euphemistically refers to as its “alternate theory” and assured all

debtors who remained silent that they were in no danger of being sued for fraud:

       [F]or all of the other people who are out there in the world who could potentially fall into
       this class definition [debtors whose student loans do not fall within section 523(a)(8)] . .
       .we would have no reason to go file an adversary against them to raise our alternative theory
       that they got the loan through false pretenses. We'd have no reason to do that.

       The only reason we would have to do that is if [they] sue us on their theory, and then we
       say, as an affirmative defense and/or a counterclaim, well, if you're right . . .then we have
       this alternative ground. Homaidan v. Navient Solutions, LLC et. al, 17-01085-ESS, ECF
       246 at 57 (Bankr. E.D.N.Y May 7, 2020) (attached as Exhibit 3).

       25.     As one bankruptcy court responded to a similar argument of Navient’s: “That

statement is preposterous.” Jimenez v. Navient Solutions LLC, No. 10-80693, 2017 WL 5592260,

at *3–4 (Bankr. S.D. Tex. Nov. 20, 2017).5

The Debtor’s Student Loans Were Discharged

       26.     The Navient Student Debts were discharged because they are not “qualified

education loans, as defined in section 221(d)(1) of the Internal Revenue Code of 1986 and therefore

have no protection under section 523(a)(8) and are discharged upon entry of the bankruptcy




5
 Of course, Navient wants to have this both ways. Navient publicly acknowledges debts like
Maher’s are dischargeable, see In re McDaniel, 590 B.R. 537, 542 (Bankr. D. Colo.
2018)(“Navient disclosed to its potential (sophisticated) investors in student loan asset-backed
securities prospectuses that ‘pursuant to section 523(a)(8), only private loans made for qualified
expenses were excepted from discharge.’”). But when confronted with such admissions, Navient
casually states that it does not matter what anybody else thinks or says about the legal character of
a student loan because “the law is the law and it's for a court to tell us what it means.” Crocker v.
Navient Solutions, 16-03175, Dkt 197 at 26 (Bankr. S.D. Tex March 8, 2018) (attached as Ex. 4).

                                             6
     Case 1-19-46381-nhl        Doc 18-1     Filed 10/21/20      Entered 10/21/20 04:49:10




discharge in this case.” Haas v. Discover Student Loans, No. 14-22857, 2020 WL 5793151, at *1

(Bankr. S.D.N.Y. Sept. 14, 2020).

       27.     The Navient Student Debts are most likely nothing more than unsecured consumer

credit disguised as educational loans under section 523(a)(8). In re Jorge Ricardo Macias Coto &

Ruth Janice Gimenez Ortiz, No. 6:10-BK-10520-KSJ, 2020 WL 5758999, at *2 (Bankr. M.D. Fla.

Jan. 9, 2020) (“The Personal Loans are not federal or non-profit loans, funds received as an

educational benefit, or qualified education loans made by a private lender. The Creditors cannot

classify the Personal Loans as nondischargeable debts by simply labeling them as “undergraduate

loans” on the credit agreements.”).

       28.     I therefore respectfully ask that this Court enter the order attached ex parte pursuant

Fed R. Bank. Pro 7065(b).

       I declare under penalty of perjury of the laws of the United States that the foregoing is true

and correct.

       Dated this October 20, 2020


                                       /s Austin C. Smith___________________




                                              7
Case 1-19-46381-nhl   Doc 18-1   Filed 10/21/20   Entered 10/21/20 04:49:10




                                 8
